EXHIBIT Computation of Earnings to Fixed Charges The following table presents the ratio of our earnings to our fixed charges for the five years ended December31, 2009. For Years Ended December 31, Computation of Earnings to Fixed Charges 2009(1) 2008(1) 2007 2006 2005 (in thousands, except ratios) Earnings (Loss) income before assessments $ (161,609 ) $ (199,364 ) $ 96,257 $ 35,087 $ 2,512 Fixed charges 663,954 2,068,518 2,835,663 2,456,559 1,865,428 Earnings available for fixed charges $ 502,345 $ 1,869,154 $ 2,931,920 $ 2,491,646 $ 1,867,940 Fixed Charges Interest expense on consolidated obligations $ 662,129 $ 2,042,726 $ 2,786,847 $ 2,413,097 $ 1,822,266 Interest expense on deposits and borrowings 922 25,074 48,267 42,876 41,863 Interest portion of rental expense (2) 903 718 549 586 1,299 Fixed charges $ 663,954 $ 2,068,518 $ 2,835,663 $ 2,456,559 $ 1,865,428 Ratio of earnings to fixed charges 1.03 1.01 1.00 (1) Earnings were inadequate to cover fixed charges by approximately $161.6 million and $199.4 million for the years ended December 31, 2009 and 2008. (2) The interest portion of rental expense does not include $301,000, $193,000, $878,000, and $1.0 million in recoveries in 2009, 2008, 2007, and 2006 of our 2005 lease abandonment costs due to adjustments in projected future rental rates.
